


COMMON STOCK PURCHASE AGREEMENT




This COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) made this _____ day of
September ___, 2016, by and between, Tobi Mac Aro, an individual (the “Buyer”)
and Edward Barrios, an individual and Maxwell Ramos, an individual (collectively
hereinafter, the “Sellers”), regarding the purchase of shares of common stock of
Cataca Resources, Inc. a Nevada corporation (the “Company”), and setting forth
the terms and conditions upon which the Sellers will sell Fifteen Million
(15,000,000) shares (the “Shares”) of common stock (the “Common Stock”) of the
Company, individually and beneficially owned by Sellers, to Buyer.




NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:




ARTICLE I

SALE OF SECURITIES




1.01

Sale. Subject to the terms and conditions of this Agreement, the Sellers agrees
to sell the Shares of Common Stock for an aggregate purchase price of Fifteen
Thousand ($15,000.00) (the “Purchase Price”), with the purchase price being
distributed on a pro rata basis to the two individual Sellers. This is a private
transaction between the Sellers and Buyer.




1.02

Purchase Price. It is agreed that the Purchase Price for the Shares will be wire
transferred to the Sellers within five (5) days of the date of this Agreement.
The Closing shall take place simultaneously to the execution of this Agreement.




ARTICLE II

REPRESENTATIONS AND WARRANTIES




The Sellers hereby represents and warrants to the Buyer the following:




2.01

Organization. The Company is a Nevada corporation duly organized, validly
existing, and in good standing under the laws of that state. The Company is a
reporting company pursuant to Securities and Exchange Commission (“SEC”) rules
and regulations, and has timely filed all reports schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
of 1933, as amended, and the Securities and Exchange Act of 1934, as amended,
including pursuant to Section 12(g), 13(a) or 15(d) thereof. (The foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”).




2.02

Capital. The authorized capital stock of the Company consists of 70,000,000
shares of Common Stock, $0.001 par value, of which 30,000,000 shares of Common
Stock are issued and outstanding as the date hereof. All outstanding shares are
fully paid and non-assessable, free of liens, encumbrances, options,
restrictions and legal or equitable rights of others not a party to this
Agreement except for restrictions on transfer imposed by federal and state
securities laws. At the Closing, there will be no outstanding subscriptions,
options, rights, warrants, convertible securities, or other agreements or
commitments obligating the Company to issue or to transfer from treasury any
additional shares of its capital stock. None of the outstanding shares of Common
Stock of the Company are subject to any stock restriction agreements, other than
by virtue of being deemed “control securities” and thus subject to those
Restrictions imposed by the Securities Act of 1933, as amended. All of such
shareholders have valid title to such shares of Common Stock and acquired their
shares of Common Stock in a lawful transaction and in accordance with Nevada
corporate law and the applicable securities laws of the United States.




2.03

Financial Statements. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“U.S.
GAAP”) applied on a consistent basis throughout the periods indicated and with
each other, except as may be otherwise specified in such financial statements or
the notes thereto and except that the unaudited Financial Statements may not
contain all footnotes required by U.S. GAAP., and such financial statements
fairly present the financial condition and operating results of the Company as
of the dates, and for the periods, indicated therein, subject to normal year-end
audit adjustments. Except as set forth in the Financial Statements, and as set
forth in paragraph 2.05, the Company has no material liabilities (contingent or
otherwise). The Company is not a guarantor or indemnitor of any indebtedness of
any other person, firm or corporation. Sellers agrees to provide any reasonably
requested confirmations or representations from the Company’s independent
auditor in connection with the Company’s Form 10K for the period ending December
31, 2015.





1




--------------------------------------------------------------------------------




2.04

Filings with Government Agencies. The Company files annual and quarterly reports
with the SEC and is current in all filings. The Company has made all filings
with the state of Nevada that might be required and is current in its filings
and reporting to the state of Nevada.




2.05

Liabilities. It is understood and agreed that the purchase of the Shares is
predicated on the Company not having any liabilities at Closing. The Company
will not, as of Closing, have any debt, liability, or obligation of any nature,
whether accrued, absolute, contingent, or otherwise that will not be paid by
Sellers at Closing. Any debt or liabilities owed by the Company at the time of
Closing will be listed on Exhibit A below. The Sellers is not aware of any
pending, threatened or asserted claims, lawsuits or contingencies involving the
Company or its Shares. To the best knowledge of the Sellers, there is no dispute
of any kind between the Company and any third party, and no such dispute will
exist at the Closing of this transaction and at the Closing, the Company will be
free from any and all liabilities, liens, claims and/or commitments.




2.06

Ability to Carry Out Obligations. The Sellers have the right, power, and
authority to enter into, and perform its obligations under this Agreement. The
execution and delivery of this Agreement by the Sellers and the performance by
the Sellers of its obligations hereunder will not cause, constitute, or conflict
with or result in (a) any breach or violation of any of the provisions of or
constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Company, the officers, directors or the Sellers is a party, or by
which they may be bound, nor will any consents or authorizations of any party
other than those hereto be required, (b) an event that would cause the Company
(and/or assigns) to be liable to any party, or (c) an event that would result in
the creation or imposition of any lien, charge, or encumbrance on any asset of
the Company or upon the Shares to be acquired by the Buyer.




2.07

Contracts, Leases and Assets. The Company is not a party to any contract,
agreement or lease (other than the normal contract with the Transfer Agent). No
person holds a power of attorney from the Company or the Sellers. At the
Closing, the Company will have no assets or liabilities or any obligations which
would give rise to a liability in the future.




2.08

Compliance with Laws. The Company has complied in all material respects, with,
and is not in violation of any, federal, state, or local statute, law, and/or
regulation applicable to the Company. To the best knowledge of the Sellers, the
Company has complied with all federal and state securities laws in connection
with the offer, sale and distribution of its securities. The Shares being sold
herein are being sold in a private transaction between the Sellers and the
Buyer, and the Sellers makes no representations as to whether the Shares are
subject to trading restrictions under the Securities Act of 1933, as amended,
and rules promulgated thereunder.




2.09

Litigation. The Company is not a party to any suit, action, arbitration, or
legal, administrative, or other proceeding, or pending governmental
investigation. To the best knowledge of the Sellers, there is no basis for any
such action or proceeding and no such action or proceeding is threatened against
the Company. The Company is not a party to or in default with respect to any
order, writ, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality.




2.10

Conduct of Business. Prior to the Closing, the Company shall conduct its
business in the normal course, and shall not (without the prior written approval
of Buyer) (i) sell, pledge, or assign any assets, (ii) amend its Articles of
Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or other
securities (iv) incur any liabilities, except in the normal course of business,
(v) acquire or dispose of any assets, enter into any contract, guarantee
obligations of any third party, or (vi) enter into any other transaction.




2.11

Closing Documents. All minutes, consents or other documents pertaining to the
Company to be delivered at the Closing shall be valid and in accordance with the
laws of Nevada.




2.12

Title. The Sellers have good and marketable title to all of the Shares being
sold by them to the Buyer pursuant to this Agreement. The Shares will be, at the
Closing, free and clear of all liens, security interests, pledges, charges,
claims, encumbrances and restrictions of any kind, except for restrictions on
transfer imposed by federal and state securities laws. None of the Shares are or
will be subject to any voting trust or agreement. No person holds or has the
right to receive any proxy or similar instrument with respect to such Shares.
Except as provided in this Agreement, the Sellers is not a party to any
agreement which offers or grants to any person the right to purchase or acquire
any of the Shares. There is no applicable local, state or federal law, rule,
regulation, or decree which would, as a result of the purchase of the Shares by
Buyer (and/or assigns) impair, restrict or delay voting rights with respect to
the Shares.




2.13

Transfer of Shares. The Sellers will have the responsibility for sending all
certificates representing the Shares being purchased, along with the proper
Stock Powers with Signature Guarantees acceptable to the Transfer Agent for
delivery to the Escrow Agent to be sent to the Buyer at Closing.





2




--------------------------------------------------------------------------------




ARTICLE III

CLOSING




3.01

Closing for the Purchase of Common Stock. Within five (5) days of the Closing of
this Transaction, all of the documents and consideration described in Paragraphs
2.11 above and in 3.02 shall have been delivered.




3.02

Documents and Payments to be Delivered at Closing. As part of the Closing, the
following documents, in form reasonably acceptable to counsel to the parties,
and shall be delivered to Buyer:




(a)

By the Sellers:




(i)

stock certificate or certificates, along with stock powers with medallion
signature guarantees acceptable to the transfer agent, representing the Shares,
endorsed in favor of the name or names as designated by Buyer or left blank;




(ii)

the resignation of all officers of the Company;




(iii)

the appointment of new directors of the Company as designated by the Buyer and
the resignation of all its current directors; and Buyer will provide the Sellers
the resolution of the new appointment before the Closing;




(iv)

true and correct copies of all of the business and corporate records of the
Company, including but not limited to correspondence files, bank statements,
checkbooks, savings account books, minutes of shareholder and directors meetings
or consents, financial statements, a shareholder list from the Company’s
transfer agent dated as of the Closing, stock transfer records, agreements and
contracts that exist and




(v)

such other documents of the Company as may be reasonably required by Buyer, if
available.




(b)

By Buyer: A wire transfer to the Sellers in the amount of $15,000.00
representing the Purchase Price for the Shares.




3.03

Conditions Subsequent. After the Closing:




(a)

After the Purchase, the Buyer of the Shares shall file the appropriate filings,
if so required, disclosing the acquisition of the Shares by the Buyer
(“Disclosure Document”).




(b)

 Upon the purchase of the Shares by the Buyer, Buyer will have the full
responsibility for filing any and all documents required by the SEC and/or any
other government agency that may be required. The Sellers will supply the Buyer
with all information that is currently available for the Company. The Buyer
understands that the Sellers will have no responsibility whatsoever for any
filings made by the Company in the future, either with the SEC, FINRA or with
the State of Nevada.




ARTICLE IV

INVESTMENT INTENT




4.01

Transfer Restrictions. Buyer (and/or assigns) agrees that the Shares being
acquired pursuant to this Agreement may be sold, pledged, assigned, hypothecated
or otherwise transferred, with or without consideration (“Transfer”) only
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Act”), or pursuant to an exemption from registration
under the Act.




4.02

Investment Intent. The Buyer is acquiring the Shares for his own account for
investment, and not with a view toward distribution thereof.




4.03

No Advertisement. The Buyer acknowledges that the Shares have been offered to
him in direct communication between him and Sellers, and not through any
advertisement of any kind.





3




--------------------------------------------------------------------------------




4.04

Knowledge and Experience. The Buyer acknowledges that he has been encouraged to
seek his own legal and financial counsel to assist him in evaluating this
purchase. The Buyer acknowledges that Sellers has given him and his counsel
access to all information relating to the Company’s business that he or any one
of them has requested. The Buyer acknowledges that he has sufficient business
and financial experience, and knowledge concerning the affairs and conditions of
the Company so that he can make a reasoned decision as to this purchase of the
Shares and is capable of evaluating the merits and risks of this purchase.




4.05

Restrictions on Transferability. The Buyer is aware of the restrictions of
transferability of the Shares and further understands the certificates shall
bear the following legend.




(a)

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.




(b)

The Buyer understands that the Shares may only be disposed of pursuant to either
(i) an effective registration statement under the Act, or (ii) an exemption from
the registration requirements of the Act.







ARTICLE V

REMEDIES




5.01

Arbitration. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflict of laws thereof. Any controversy of claim
arising out of, or relating to, this Agreement, or the making, performance, or
interpretation thereof, shall be settled by arbitration in Nevada in accordance
with the Rules of the U.S. Arbitration Association then existing, and judgment
on the arbitration award may be entered in any court having jurisdiction over
the subject matter of the controversy.




5.02

Termination. The Buyer may terminate this Agreement, if at the Closing, the
Sellers has failed to comply with all material terms of this Agreement and have
failed to supply any documents required by this Agreement unless they do not
exist, or have failed to disclose any material facts which could have a
substantial effect on any part of this transaction. Sellers may terminate this
Agreement, if at the Closing Buyer has failed to perform. Termination is the
sole remedy.




5.03

Indemnification. From and after the Closing, the Parties, jointly and severally,
agree to indemnify the other against all actual losses, damages and expenses
caused by (i) any material breach of this Agreement by them or any material
misrepresentation contained herein, or (ii) any misstatement of a material fact
or omission to state a material fact required to be stated herein or necessary
to make the statements herein not misleading.




5.04

Indemnification Non-Exclusive. The foregoing indemnification provision is in
addition to, and not derogation of any statutory, equitable or common law remedy
any party may have for breach of representation, warranty, covenant or
agreement.




ARTICLE VI

MISCELLANEOUS




6.01

Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.




6.02

No Oral Change. This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged, orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.





4




--------------------------------------------------------------------------------




6.03

Non-Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.




6.04

Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof.




6.05

Entire Agreement. This Agreement, including any and all attachments hereto, if
any, contain the entire Agreement and understanding between the parties hereto,
and supersede all prior agreements and understandings.




6.06

Partial Invalidity. In the event that any condition, covenant or other provision
of this Agreement is held to be invalid or void by any court of competent
jurisdiction, it shall be deemed severable from the remainder of this Agreement
and shall in no way affect any other condition, covenant or other provision of
this Agreement. If such condition, covenant or other provision is held to be
invalid due to its scope or breadth, it is agreed that it shall be deemed to
remain valid to the extent permitted by law.




6.07

Significant Changes. The Sellers understands that significant changes may be
made in the capitalization and/or stock ownership of the Company, which changes
could involve a reverse stock split and/or the issuance of additional shares,
thus possibly having a dramatic negative effect on the percentage of ownership
and/or number of shares owned by present shareholders of the Company.




6.08

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.




6.09

Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personals, successors and assigns of each of the parties to this
Agreement.




6.10

Effect of Closing. All representations, warranties, covenants, and agreements of
the parties contained in this Agreement, or in any instrument, certificate,
opinion, or other writing provided for in it, shall be true and correct as of
the Closing and shall survive the Closing of this Agreement.




6.11

Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
















[SIGNATURE PAGE FOLLOWS]





























5




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.




Edward Barrios, Seller

 




By:                                         







Maxwell Ramos, Seller

 




By:                                          







Tobi Mac Aro, Buyer







By:                                          














6




--------------------------------------------------------------------------------




Exhibit A




LIABILITIES




None.

 





7


